Title: To Benjamin Franklin from James Parker, 24 August 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New York, Aug. 24. 1767.
All yours of April 14. May 23. and June 12. I received within a few Days of each other: I congratulate you, on the Renewal of your Commission. Thank you for all your kind Advice, and as Mr. Foxcroft has since appointed Mr. Babcock at New Haven, I am glad my Sentiments tallied with both yours.
I have received the Chronicles by the two last Packets from Mr. Potts: I shall send him now one Guinea, and as fast as it is due,  more: By all Merchantmen I shall send Mr. Kar[r] Papers, and by the Packet both to Mr. Potts and you.
I think you will have seen the Pieces you recommend already in my Paper, I continue to swim as it were against Tide, I make but slow Advances, yet I think I do get a-head: If I finally conquer, it will shew the surprizing Power of Diligence and Perseverance: for I have scarce had the Appearance of one fortunate Chance in common: Even not one Packet, till that by which this comes over arrived since I have been here, between Monday and Thursday, but always for the other Time: and this had been too long to bring any Thing; and yet I every Week get one or so: tho’ Pay will doubtless be bad, as Times are distressing to many. However, I don’t yet despair, notwithstanding, I have almost constant Sickness in my Family: My Son just recovering from a very violent Spell, Myself have had about 10 Days a smart Paroxysm of the Gout which now seems going off.
Every Thing sent is come safe, and I would have sent a Power to you now: but the Time is too sudden for this Packet, I shall try by the next, but I spoke to the Surveyor General some time ago, and he says, the Certificate of my being in the Office was sent some time ago to the Board, under the Broad Seal of this Place signed by the Governor; which is the standing Testimonial: Mr. Colden tells me, that is all that is needful: Nevertheless, as I took two of those Certificates, I will send you the other with the Power.
I will pay Mr. Miller the ten Guineas you order in a few Days: I expect Mr. Foxcroft here soon; and I suppose he will go to New-Haven—Mr. Ingersol appoints me to come up the Beginning of October, when the Auditors are to meet to proceed: I shall give such Evidence as is Truth, let it fall for or against me: Holt keeps close, or else our Sheriff is dishonest—Our Friend Hughes keeps close still, but follows his School yet.
A Merchantman sails in a Day or two, perhaps he may stay till my next Paper: If he does shall write again. Almost all the Vessels of late from Europe here have had long Passages.
All my Family; being Wife, Son and Daughter join in humble Respects with Your most obliged Servant
James Parker
To Dr. Franklin London
 Endorsed: J. Parker, from Aug 8 to Oct. 1. 1767
